557 F.2d 1226
77-2 USTC  P 9530
Lionel F. TREBILCOCK and Shirley Trebilcock, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 76-1387.
United States Court of Appeals,Sixth Circuit.
June 23, 1977.

Edward A. Lebit, McCarthy & Greenwald Co., L.P.A., Cleveland, Ohio, for petitioners-appellants.
Scott P. Crampton, Gilbert Andrews, Asst. Attys. Gen., Robt.  A. Bernstein, Mary L. Jennings, Tax Div., U. S. Dept. of Justice, Meade Whitaker, Chief Counsel, I. R. S., Washington, D. C., for respondent-appellee.
Before CELEBREZZE and LIVELY, Circuit Judges, and CECIL, Senior Circuit Judge.

ORDER

1
This is an appeal from a decision of the Tax Court which is reported at 64 T.C. 852 (1975).  The taxpayer, Lionel F. Trebilcock, claimed a business deduction for compensation paid to an ordained minister who was available for spiritual counseling to the taxpayer and the other four employees of the business which he operated as a sole proprietorship.  The question before the Tax Court and before this court is whether the expenditures for compensation to the minister were "ordinary and necessary" within the meaning of Section 162(a) of the Internal Revenue Code of 1954.  The Tax Court held that such expenditures above the amount of $1,000 per year were not ordinary and necessary business expenses, and we agree.


2
The decision of the Tax Court is affirmed.